Opinión disidente del
Juez Asociado Señor Negrón Fer-nández.
Este caso ha dejado de ser uno en el que se litigan derechos de propiedad para convertirse en uno en el que se reclaman derechos de libertad. No queda desvirtuada esta realidad por el hecho de que para proteger estos últimos haya que re-conocer los primeros, La utilidad práctica del presente re-*460curso ha quedado circunscrita a examinar los méritos de la impugnación, por los peticionarios, de la Orden 228 de 12 de marzo de 1953 del Secretario de Agricultura y Comercio de Puerto Rico, y sus efectos en multitud de procesos criminales seguidos en su contra y pendientes en el Tribunal Superior. De hecho, su única virtualidad consiste en ofrecer a los peti-cionarios el foro de última instancia para el planteamiento —por vía de defensa en dichos procesos criminales — de la nulidad de la Orden 228, defensa de la cual, por no aparecer el vicio de la alegada nulidad de la faz de dicha Orden, tan sólo pueden valerse siguiendo, como lo hicieron, el procedi-miento estatutario autorizado por la Ley núm. 228 de 12 de mayo de 1942 ((1) pág. 1269), en sus artículos 11 y 12. Yakus v. United States, 321 U. S. 414, 88 L. ed. 834; Ruiz v. Corte, 71 D.P.R. 384.
Las severas penalidades impuestas por la citada Ley 228, según quedó enmendada en su artículo 13(6) por la núm. 493 de 29 de abril de 1946 ((1) pág. 1475), según enmendada por la núm. 31 de 15 de septiembre de 1950 (Leyes 1950-51, pág. 249), a cualquier persona a quien se halle culpable de la violación de una escala de precios — -cárcel por un término no menor de 30 días ni mayor de 2 años y además multa no menor de 100 dólares ni mayor de 10,000, con prisión subsidiaria de un día de cárcel por cada dólar que dejare de pagar (sin exceder de 90 días según el artículo 54 del Código de Enjui-ciamiento Criminal) y sin los beneficios de ley alguna que permita la suspensión de sentencias — hacen necesario el más detenido examen de las cuestiones aquí envueltas.
Convengo en que “La norma estatutaria, según se expresa en la ley local, que adopta el lenguaje de la Ley de Emergencia sobre Control de Precios de 1942 y el de la Ley de Producción para la Defensa de 1950, es que la reglamentación del precio debe ser ‘generalmente justa y equitativa’, y que a juicio del Administrador sea una norma que lleve a cabo los fines de la ley” Mora v. Mejías, 206 F.2d 377, 384. Pero en este caso *461hay factores que, en virtud de la propia norma estatutaria que rige el ejercicio por el Administrador del poder en él de-legado por la Asamblea Legislativa, y de la esfera hasta donde alcanza el poder del Estado sobre reglamentación de precios, hacen nula, en su aplicación a los peticionarios en parte de su propiedad, la referida Orden 228.
Según aparece de autos(1) el Secretario utilizó, al fijar los precios máximos al arroz en la Orden 228 el sistema de precios fijos y no el sistema de beneficio sobre el costo (mark-up).
*462Es evidente que el principal objetivo del Secretario al utilizar el sistema de precios fijos, y no el de beneficios sobre el costo (mark-up), en su Orden 228 estableciendo la escala de precios máximos al arroz, fué el de evitar que el consu-midor puertorriqueño sufriera los efectos de las prácticas especulativas del arrocero continental. Hasta el 25 de fe-brero de 1953, fecha de cese del control federal, el sistema utilizado por la agencia federal correspondiente era precisa-mente el de margen dé beneficio sobre el costo (mark-up), por el cual se autorizaba a los importadores un beneficio de 84 centavos en el arroz superior y de 73 centavos en el de inferior calidad, por saco de 100 libras. Este sistema, bajo el control federal, no creaba perjuicio alguno para el consu-midor puertorriqueño, ya que el poder federal de reglamenta-ción llegaba a todos los niveles de producción y venta, y bajo dicho control los molinos no podían vender a precio más alto que el fijádosele a ellos por dicha reglamentación, y los impor-*463tádores, así como los demás intermediarios, podían obtener el beneficio autorizado.!2) Al utilizar el sistema de precios fijos en la reglamentación local actuó sabiamente el Secre-tario, pues el alza en el precio del arroz por los molinos se produjo inmediatamente de cesar la reglamentación federal, y los importadores puertorriqueños — quienes realmente cons-tituyen los primeros intermediarios entre los productores y los consumidores — tenían que comprar a los precios de un mercado sin controles, y sin otra protección que “la debilidad del poder de contratación de [su] parte”. Véase nota (1).
Sin embargo, el Secretario — previsor como fué al utilizar el sistema de precios fijos — dejó de serlo en otros dos extre-mos: (1) al no promulgar su Orden con suficiente anticipa-ción para que comenzara a regir en el mismo instante de desaparecer el control federal, evitando así, por el impacto económico si no por el efecto legal de dicha Orden, el aumento en el precio a los importadores puertorriqueños, y (2) al *464pasar por alto una realidad de hecho y de derecho que él co-nocía : que entre la fecha de cese del control federal sobre el arroz — control que se extendía a todos los niveles de produc-ción y venta — 25 de febrero de 1953, y la fecha de vigencia de su Orden 228, 16 de marzo de 1953, hubo un período, aun cuando breve, sin control alguno, ni federal ni local, y que en ese período, los importadores puertorriqueños compraron arroz a precios más altos(3) que los fijados luego por él en la Orden 228 estableciendo los precios máximos.
Partiendo de la realidad de hecho y de derecho que dejamos apuntada- — que los importadores puertorriqueños habían com-prado existencias de arroz en el período exento de control federal y local, y que esos precios eran más altos que los que fijó luego la Orden 228 en su escala de precios — la cuestión se reduce, en el presente recurso, a determinar si en el uso de sus poderes bajo la Ley 228 de 12 de mayo de 1942, según enmendada, podía el Secretario disponer que cualquier venta de dichas existencias estaba sujeta a los precios máximos por *465él fijados en dicha Orden, produciendo así una pérdida a los importadores — que el Secretario sabía que se iba a producir— en la venta de dichos arroces.
Es indudable que el Secretario confió en que, por la im-portancia del mercado local para los arroceros continentales, la restricción o cese total de las compras por los importadores puertorriqueños a los precios alzados de los molinos, habría de producir una regresión en el alza habida y éstos se verían precisados a reducir el precio de venta a los importadores “a niveles consistentes con transacciones ventajosas a los prer cios al por mayor fijados en la Orden”, Mora v. Mejías, supra. Pero para que esa predicción del Secretario se convirtiera en una realidad tenía que suponer, como es natural, como factor correlativo imprescindible, que los importadores puertorri-queños dejaran de comprar arroz a los molinos a los precios del mercado continental a la fecha de los embarques, durante un período de tiempo suficiente para que pudiera hacerse sen-tir la pérdida del mercado puertorriqueño.(4) Este factor a su vez significaba que los importadores puertorriqueños de arroz, en general, tendrían que abandonar esa parte de su actividad comercial o, de seguir en ella, vender, no ya sin una ganancia razonable sobre lo invertido y gastos de manejo y distribución — que es la norma general de la ley — sino a base de una pérdida de parte de la inversión misma hecha que le privaba de recobrar siquiera el costo pagado de su bolsillo (out-of-pocket costs). Armour & Co. v. Bowles, Em. App. 1945, 148 F.2d 529, cert. den. 325 U. S. 871, 89 L. Ed. 1989, rec. den. 326 U. S. 806, 90 L.Ed. 491. El Secretario, al bus-car el impacto económico de su Orden en el mercado continental, estaba imponiendo a los importadores, como clase, en su negocio de importación y venta de arroz al por mayor, un gravamen directo que equivalía a un castigo económico por el alza de los molinos; alza que, aún siendo especulativa, no *466era ilegal, y la cual los importadores no podían controlar una vez terminada la reglamentación federal, dada la aceptada “debilidad del poder de contratación de [su] parte.”
El poder policial sobre la reglamentación de precios no alcanza a la regimentación total de los negocios, People v. D’Esposito, 45 N.Y.S.2d 865, (1944), y mucho menos a su destrucción, mediante la imposición de condiciones onerosas y detrimentales al negocio o industria en general. Cf. Van Der Loo v. Porter, Em. App. 1946, 160 F.2d 110, cert. den. 329 U. S. 774, 91 L.Ed. 665. No se trata aquí del caso individual de un miembro de una industria o negocio, que sufre pérdidas por causas ajenas al precio máximo en sí, siendo éste justo y equitativo para el negocio en general. Se trata de toda la clase, o totalidad de los individuos en una activi-dad comercial o negocio, que fueron sometidos, por necesario efecto de la Orden, a una pérdida — directa y conocida — de la inversión hecha en el negocio que, dentro del sistema prevale-ciente de iniciativa privada, escogieron como su actividad. No obstante la acción previsora del Secretario en beneficio de los consumidores puertorriqueños al adoptar el sistema de precios fijos para el arroz, y no el de margen de beneficios a los importadores sobre el costo (mark-ups) en el mercado continental, según lo hacía antes la reglamentación federal, su poder y acción previsora no podían llegar, bajo la ley, hasta el extremo de producir pérdidas directas, sin resarcimiento, res-pecto a esas inversiones. Van Der Loo v. Porter, supra.
Teniendo presente el propósito del Secretario de que los consumidores puertorriqueños no sufrieran las consecuencias de la ambición especulativa de los arroceros continentales — y por lo breve del período exento de control — él pudo y debió proveer en la Orden el medio adecuado para que, aún sin conceder un margen de beneficios (mark-up) los importadores pudieran, por lo menos, recobrar el costo pagado de su bolsillo, Armour & Co. v. Bowles, supra. O bien pudo el Estado, en beneficio de los consumidores, absorber para sí la pérdida que, *467por necesario efecto de la Orden con relación a los arroces comprados durante el período exento de control, se habría de producir a los importadores. El Secretario carecía de poder bajo la Ley 228 para otorgar a los consumidores subsidio de clase alguna a costa de los importadores. Pero, menos aún, si ese subsidio, como en este caso, era, no con cargo a las ganancias o beneficios de éstos, sino con cargo al propio capital invertido. Eso no es subsidio. Eso es confiscación.
Los hechos en este caso no justifican la aplicación de los principios que informan las decisiones en que principalmente basa su opinión el Tribunal. No se trata de precios que pu-dieran a la larga resultar muy bajos, y que, bajo la teoría del caso Ben H. Rosenthal & Co. v. Porter, Em. App. 1946, 158 F.2d 171, 173, y de los otros allí citados, reafirmada por la Corte de Apelaciones para el Primer Circuito en Mora v. Mejías, supra, en el sentido de que “La reglamentación sobre precios se fija no solamente a base de experiencia pasada, si que también a base de predicciones o anticipaciones razonables de futuras variaciones en el mercado. Si un reglamento de precios es inicialmente válido sobre esta base dual, el Admi-nistrador tiene derecho a observar los resultados de su fun-cionamiento durante un período razonable, antes de que un tribunal pueda llegar a la conclusión de que fué arbitraria o caprichosa su actuación al no revisar los precios máximos fijados”, (bastardillas nuestras), requerirían un período de espera para que, observando su funcionamiento durante un lapso de tiempo razonable, pudieran ser revisados. Se trata escuetamente de inversiones hechas en un período exento de control federal y local y de una pérdida de parte de esa inver-sión producida por precios fijados por debajo del costo. Se trata, ciertamente, y en cuanto al arroz comprado en ese pe-ríodo, de un precio irrazonable y arbitrario porque, si bien es verdad como dice la Corte de Apelaciones en el citado caso de Mora v. Mejías, que “No se niega [por los importadores] que los precios máximos establecidos en la Orden Administrativa *468228 eran válidos aplicados a existencias de arroz en Puerto Rico que habían sido compradas en los Estados Unidos conti-nentales mientras los precios de los molinos estaban aún suje-tos a la reglamentación federal”, resulta igualmente cierto, bajo el mismo principio, que los precios eran, desde su origen, inválidos, aplicados a existencias de arroz en Puerto Rico, o en tránsito, que habían sido compradas en el continente en el período exento de control federal y antes de empezar a regir la Orden 228, a precios más altos que los fijados en ésta.
El principio de que ninguna persona será privada de su propiedad sin el debido proceso de ley no es incompatible con el igualmente esencial principio de que toda propiedad se ad-quiere y se posee bajo la obligación implícita de que su uso o disposición no sea perjudicial al interés general de la comu-nidad, Mugler v. Kansas, 123 U. S. 623, 31 L.Ed. 205. Pero el ejercicio del poder de reglamentar precios no incluye la autoridad para derogar, por fíat administrativo, la garantía constitucional contra la privación de la propiedad sin el- debido proceso de ley. El ejercicio válido del poder policial de regla-mentación de precios está sujeto a normas consistentes con esa garantía. Por eso la ley exige que el precio sea “gene-ralmente justo y equitativo”. Esa norma no envuelve un concepto etéreo, y por lo tanto no puede aplicarse en el vacío. Está ligada a la realidad misma de la situación y desarrollo de la industria o negocio en general. Y si bien, en el ejercicio de ese poder y bajo esa norma, el Estado no garantiza una ganancia a cada productor individualmente, Bowles v. Willingham, 321 U. S. 503, 88 L.Ed. 892; Counselman v. Fleming, Em. App. 1947, 161 F.2d 203, eert. den. 331 U. S. 861, 91 L.Ed. 1867; Chippewa County Co-Op Dairy v. Clark, Em. App. 1947, 163 F.2d 753; Weisel & Co., Inc. v. Bowles, Em. App. 1946, 156 F.2d 1007; Vanlandingham v. Clark, Em. App. 1947, 163 F.2d 896; Ben H. Rosenthal & Co. v. Porter, supra; Birtcherd Dairy v. Bowles, Em. App. 1946, 156 F.2d 1004, no se debe perder de vista que la ley persigue, *469no sólo la protección de los consumidores, sino también la pro-tección de aquellas personas dedicadas al comercio. White Trimming House v. Porter, Em. App. 1946, 154 F.2d 113; Philadelphia Coke Co. v. Bowles, Em. App. 1943, 139 F.2d 349, 355. El control de precios va dirigido a evitar el injus-tificado aumento en el precio de los artículos básicos, las prácticas especulativas y la inflación, para proteger la eco-nomía contra un desajuste o colapso total.
No entra en juego en este caso el principio de que cuando una industria está sujeta a fluctuaciones estacionales en rela-ción con su renglón más importante, la razonabilidad del pre-cio máximo establecido debe mirarse con relación al ciclo completo de fluctuaciones y no solamente con relación al pe-ríodo del ciclo en que los costos fueron más altos. Counselman v. Fleming, supra. Aquí no estamos frente a un control local de precios en el nivel de producción, y sí en su nivel de venta y distribución, afectados éstos a su vez por el costo original a precios fuera del control local; y el ciclo completo en el continente para poder aplicar dicho principio estaría representado por la cosecha anual de arroz. Es precisamente la cosecha de 1952-53 la que, primero, estuvo sujeta al control federal y luego libre de éste. El ciclo, pues, de haberlo, comprende esa cosecha, y es con relación a los arroces pro-venientes de la misma que -se causó, por efecto inicial de la Orden 228, la pérdida en la inversión hecha por los importa-dores puertorriqueños.
El Secretario pudo y debió — porque estaba en mejor posi-ción que los importadores para hacerlo — anticipar que como consecuencia de la inundación del mercado puertorriqueño con arroces de la cosecha de 1953-54 de los estados del Sur prin-cipalmente, los importadores no sólo sufrirían la pérdida ocasionada por el precio máximo fijado en la Orden con rela-ción al arroz comprado en época exenta de controles, sino una probablemente mayor al no poder venderlo aún a dicho precio máximo.
*470Las disposiciones de la Ley Federal de Emergencia de Guerra, 1942, se ha dicho, están influidas por el amplio obje-tivo del estatuto, pero no puede usarse el argumento de la presión inflacionaria en el control de precios para dar a las mismas un significado distinto de aquél que el lenguaje con-tenido en el texto de la historia legislativa de cada sección, informa. Thomas Paper Stock Co. v. Porter, 328 U. S. 50, (1946), 90 L.Ed 1078. La ley no fué aprobada para perju-dicar o penalizar los negocios legítimos, sino más bien para proteger al público, en tiempos de emergencia, “contra la avaricia de la incontrolable naturaleza humana”. Alpert v. Greenlee, 148 P.2d 777, (1944). Es razonable pensar que el Secretario, al establecer en su Orden bajo el sistema de precios fijos, los precios máximos para las ventas de arroz en Puerto Rico equivalentes a aquéllos que se fijaban y autorizaban bajo el sistema de beneficios sobre el costo (mark-ups) por la regla-mentación federal, estimó que el precio fijado en esta última a los molinos era índice de que en el mismo estaba incluida una ganancia razonable. Pero como la Orden 228 no podía surtir efecto legal en el continente, y no había control federal, la etapa inicial de la venta por los molinos quedó sujeta al alza que en el mercado libre se pudiese operar y al efecto eco-nómico en los molinos de la merma del mercado puertorriqueño —efecto que quizá pudo haberse anticipado si el control local hubiera entrado en vigor en el instante mismo del cese del control federal — y habiendo los importadores puertorriqueños comprado ya arroz en el período exento de control, a precios de ese mercado libre que eran más altos que los fijados en la Orden, sin que ésta proveyera medio alguno para los impor-tadores resarcirse siquiera del costo pagado de su bolsillo (out of pocket costs), Armour & Co. v. Bowles, supra, dicha Orden, aplicada a los peticionarios en cuanto a esa propiedad, es arbitraria e irrazonable.
El tribunal penaliza a los importadores porque ellos con-trataron con los molinos, en agosto y septiembre de 1952, *471para comprar a precio abierto en el mercado “frente a los prospectivos controles locales”, y porque los riesgos de alza en el precio una vez cesado el control federal “fueron delibe-radamente asumidos” por los importadores. Si la conclusión del Secretario sobre “la debilidad del poder de contratación de parte de los importadores puertorriqueños” es correcta, no creo adecuada la anterior premisa ni justa su aplicación. El Secretario estaba en mejor posición que los importadores para, en su rol de “buen profeta”, tomar oportunamente aquellas medidas que habrían de asegurar la estabilidad nece-saria en las relaciones comerciales entre Puerto Rico y el continente, en bien de los consumidores. Él pudo anticipar su Orden para que sirviera de advertencia a los molinos, si no en cuanto a sus consecuencias legales, sí en cuanto a sus con-secuencias económicas por efecto de la merma del mercado local.
Esta opinión no se basa en la subordinación del poder policial sobre control de precios, a los contratos existentes, (5) sino en una situación de hechos consumada ya, y conocida por el Secretario, cuando promulgó la Orden. El Estado no puede hacer indirectamente, en el ejercicio de su poder sobre reglamentación de precios, lo que no podría hacer directa-mente en el ejercicio de sus demás poderes soberanos. No hay precepto constitucional alguno, ni principio alguno de democracia, que le faculte, a través del ejercicio de ese poder, a transferir propiedad de un grupo de ciudadanos, aquí lla-mados importadores, a otro grupo de ciudadanos, aquí llama-*472dos consumidores, bajo condiciones que equivalen a una con-fiscación ilegal de la misma; menos aún por el medio coerci-tivo de la ley, de privación de su libertad; y menos aún si esa libertad va a depender del grado de certeza en las pro-fecías de un funcionario público.
Como dije antes, las consecuencias legales inmediatas de? presente recurso están limitadas a sus efectos en los procesos criminales pendientes en el Tribunal Superior. Es mi opi-nión que, para que puedan recaer convicciones válidas en dichos procesos, el Estado viene obligado a alegar y probar que la venta específica que como violación a la Orden 228 se imputa en cada caso, no se hizo del arroz comprado durante el período exento de control federal y local. La excepción que dicha Orden — para que hubiera sido válida desde su ori-gen en su total aplicación a los importadores — debió haber contenido en cuanto a dicho arroz, debe considerarse parte de la Orden y de la definición del delito por cuya comisión se acusa, y, en consecuencia, alegarse y probarse por el Estado que la infracción imputada no cae dentro de la excepción. Esa es la regla de ley aplicable, bajo la teoría de esta opinión.
La Orden 228, de hecho, impedía a los peticionarios, según he expresado antes, resarcirse de los costos pagados. Por haber intentado recobrar lo que era suyo — y no por espíritu de especulación agiotista — se les ha perseguido. Pagado ya por ellos a los molinos el precio alzado de la época de no control, los importadores puertorriqueños no deben pagar tam-bién, al sobreprecio de su libertad personal, las prácticas es-peculativas de los arroceros continentales ni la tardanza del Estado al intentar moderarlas con el impacto económico indi-recto de la Orden 228.

(1) En el Exhibit 30 en autos, titulado “Statement of Economic Data and other Facts of which the Administrator has taken Notice”, de 24 de junio de 1953, aparece lo siguiente, pág. 2:
“2. Precios Fijos, la Mejor Técnica para un Eficaz Control de Precios en Puerto Rico.
“El sesenta por ciento de la población de Puerto Rico vive en los campos. Allí la familia típica consiste de 5.2 miembros y recibe un ingreso anual de $550 en efectivo. En otras palabras, el ingreso anual en efectivo por cabeza es de alrededor de $106. El nivel educativo de la población rural adulta es de cuarta categoría.
“A tenor con el Censo sobre Negocios de 1950, había 16,747 estableci-mientos de venta de productos alimenticios al detal con un volumen de ne-gocio anual promedio, según información suministrada, ascendente a $6,515. Además, existe un sistema de distribución de alimentos muy complicado y costoso, que discurre desde el importador al mayorista al mayorista-deta-llista a grandes detallistas a pequeños detallistas.
“Estos hechos fuerzan la conclusión de que los precios fijos, y no los precios de fórmula, es la única técnica adecuada para un eficaz control de precios en el Estado Libre Asociado.
“Ambas agencias federales, la Oficina de Administración de Precios y la Oficina de Estabilización de Precios, han recurrido siempre a esta técnica, siempre que ha sido posible, especialmente en el caso de los artículos de primera necesidad.
“Existe un ejemplo reciente muy bueno bajo la OAP en el caso del bacalao, del uso de precios máximos fijos de un artículo de primera nece-sidad importado de un país de origen cuando no existe control de precios. En el verano de 1952, luego de haber concedido aumentos en el precio del bacalao que venía del Canadá y de Terranova el año anterior, los exporta-dores pidieron un aumento adicional de tres centavos la libra sobre el precio. En ninguno de los dos países extranjeros había control de precios. Después de que la oficina local, la regional y la nacional de la OEP estudiaron el problema, se resolvió que el aumento a ser concedido sería solamente de un centavo y medio. Durante dos meses la Asociación de Terranova de Ex-portadores de Pescado no efectuaron embarques de bacalao a Puerto Rico por el fundamento de que el precio máximo al por mayor era muy bajo. *462Luego de transcurridos los dos meses no pudieron sostener más la situa-ción y volvieron a efectuar los embarques al Estado Libre Asociado.
“Ese fué también el caso en 1951 con respecto a la carne en cuartos importada de la República Dominicana. En este caso el matadero de la República Dominicana no hizo embarques durante un año porque le fué posible enviar sus embarques a los Estados Unidos continentales. En este caso el precio máximo al por mayor establecido por la OEP era de 35 centavos frente a 40 centavos que era lo que se pedía.
“La norma de establecer márgenes de beneficio, solamente cuando el aumento en el costo en la fuente abastecedora fuera del Estado Libre Aso-ciado es pasado al consumidor a través de los canales de distribución, sería un control de precios bastante liberal a los fines de la estabilización de la economía y más bien sería un simple control de los negocios. Puerto Rico tiene una economía abierta. Nuestro bienestar depende del mantenimiento de nuestros términos comerciales. Las extraordinarias condiciones mundia-les del presente y la debilidad del poder de contratación de parte de los importadores puertorriqueños, son influencias que constantemente amenazan deteriorar nuestros términos de comercio. El arroz es un buen ejemplo de esta situación. Debemos tomar todas las medidas necesarias para evitarlo.
“De conformidad con ‘Agricultural Prices’, publicación oficial del De-partamento de Agricultura de los Estados Unidos, de abril de 1953, nunca antes había estado el azúcar tan cerca del precio de paridad — $7.95 la tone-lada [sic] comparado con $8.32 precio de paridad — pero aun todavía bajo el precio de paridad 95.5% del precio de paridad. Por otro lado, el precio del arroz en abril de 1953 era de 130% del precio de paridad.
“Los salarios de los trabajadores de la caña — la proporción más grande *463de obreros agrícolas en una economía agrícola — marchan unidos, por de-terminación del Departamento de Agricultura de los Estados Unidos, al precio del azúcar. Si los precios del azúcar (los que nosotros recibimos) no suben lo mismo que suben los precios en el continente (los precios que pagamos), se causaría una seria desorganización en los términos de comer-cio y a la larga en el balance de los pagos. Los efectos de tal desequilibrio no son instantáneos; son acumulativos debido al sistema de crédito que prevalece en el nivel al detal en el Estado Libre Asociado. Los consumi-dores se comprometen a pagar precios aun cuando éstos a la larga no puedan pagarse. Las normas de los presupuestos para vivir, especialmente en los renglones de alimentos, no pueden estirarse mucho más. El colapso es inevitable.” (Original en inglés. Traducción nuestra.)


(2)En el exhibit a que se hace referencia en la nota (1), supra, y bajo el párrafo 4 titulado “Movimiento de los Precios del Arroz”, el Secretario hace constar lo siguiente: Antes de Corea, el arroz perla de California, no más de 15% partido, era vendido a Puerto Rico a $7.90 el quintal. Agre-gando a este precio la suma de 35 centavos por quintal para enriqueci-miento, obtenemos un precio total de $8.25 por quintal. Este precio gra-dualmente subió a $11 por quintal. Para fines de 1952 el precio del arroz subió a $11.25. En enero de 1953 el precio era de $12 por quintal. Este fué el último precio autorizado por la Oficina de Estabilización de Precios. Déspués que el control de precios fué suspendido, el precio del arroz fué subido a $13.25 el quintal. Pué en este momento que' el Gobierno del Estado' Libre Asociado emitió la Orden Administrativa núm. 228 fijando precios al' arroz en sus diferentes escalas de distribución.” (Original en inglés. Traducción nuestra.)


(3) Las compras correspondientes a ese período exento de control que-daron consumadas al ser puesto el arroz objeto de cada una de ellas en el puerto de origen, a bordo del barco que habría de conducirlo a la isla. El precio de venta era el prevaleciente en el mercado, $13.25 para el arroz con no más de 15% partido, más cargos por seguro y flete (C.I.P.). Desde ese momento — fecha de entrega del arroz en el puerto de origen — el título de propiedad pasó a los compradores.
Un contrato de venta “C.I.F.” es uno para la venta y entrega de la mercadería a un precio que incluye el costo de ésta, el seguro y los gastos de flete hasta el sitio de entrega, y a menos que surja lo contrario del pro-pio contrato, el vendedor cumple su parte en el mismo cuando entrega la mercadería en el sitio de origen desde el cual va a transportarse, paga el flete desde allí al sitio de entrega y le envía al destinatario los documentos correspondientes a dicho embarque, la póliza y el recibo del pago del flete. Thames & M. M. Ins. Co. v. United States, 237 U. S. 19, 59 L. Ed. 821; Seaver v. Lindsey Light Co., 233 N. Y. 273, 135 N. E. 329, 330. El título de propiedad de la cosa objeto del contrato pasa al comprador al momento de la entrega de la misma en el punto de origen, siendo ésta la interpreta-ción uniforme que en armonía con la costumbre establecida por los comer-ciantes universalmente deben dar los tribunales a dicho contrato. Northern Grain Warehouse Co. v. Northwestern Trading Co., 117 Wash. 422, 201 Pac. 903, 904. Bajo tal contrato no existe obligación de parte del vendedor de entregar la mercadería en el puerto de su destino, National Wholesale Grocery Co. v. Mann, 251 Mass. 238, 146 N. E. 791.


(4) De los autos surge que con posterioridad a la vigencia de la Orden 228, y a oportunidad ofrecida por varios molinos, se cancelaron órdenes por alrededor de 240,000 quintales de arroz.


(5) Bajo la teoría de esta opinión, es innecesario considerar aquí si los contratos celebrados entre los molinos y los importadores quedaron o no, en cuanto a éstos, afectados válidamente .por el efecto de la Orden 228 y subordinados a la polítiea pública que la misma puso en vigor. Brewing Corporation of America v. Cleveland Trust Co., 185 F.2d 482, (C. A. 6, 1950) ; Cobleigh v. Woods, 172 F.2d 167, cert. den. 337 U. S. 924, 93 L. Ed. 1732; Seminol Rock & Sand Co. v. Fleming, Em. App. 1947, 160 F.2d 542; Philadelphia Coke Co. v. Bowles, supra; y si la cláusula de que venían obligados a comprar al precio abierto del mercado a la fecha de entrega en el puerto de origen, estableció o no inmunidad contra el poder policial del Estado para controlar los precios de acuerdo con la Ley 228.